Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Keith Buff appeals the district court’s order accepting the recommendation of the magistrate judge and denying *409relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buff v. S.C. Dep’t of Corr., 2012 WL 3029628 (D.S.C. July 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.